DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 10, 11, 17 and 20  of U.S. Patent No. 10,867,214. Although the claims at issue are not identical, they are not patentably distinct from each other because several claims of the instant application are encompassed/broader than claims of the issued patent, per the correspondence table below. 



U.S. 17/507,620
U.S. Patent No. 10,867,214
Claim 1
Claim 1 (computer implemented method to perform same functions as processor of claim 1)
Claim 2
Claim 1
Claim 3
Claim 1
Claim 4
Claim 2
Claim 5
Claim 5
Claim 6
Claim 5
Claim 7
Claim 17
Claim 8
Claim 1
Claim 9
Claim 1
Claim 10
Claim 10
Claim 11
Claim 11
Claim 15
Claim 20
Claim 16
Claim 20
Claim 17
Claim 20
Claim 18
Claim 1
Claim 19
Claim 1
Claim 20
Claim 1 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Patent Application Pub. No. 2018/0345496 A1) in view of Tobin, J., Fong, R., Ray, A., Schneider, J., Zaremba, W., & Abbeel, P. (2017, September). Domain randomization for transferring deep neural networks from simulation to the real world. In 2017 IEEE/RSJ international conference on intelligent robots and systems (IROS) (pp. 23-30). IEEE (“Tobin”).

	Regarding claim 1: 
	Li teaches: a processor (e.g. Fig. 1: 100, computing device), comprising:
	one or more processing units (Fig. 1: 102) to receive, using a neural network model, an input image comprising at least one object of interest and an additional object (see e.g. Fig. 3: 302, 304, 306, the one or more machine learning models can be a neural network (see e.g. para. 51 and description of Fig 3), the simulated training data correspond to the at least one object of interest and, in combination with para. 28, the training data can include “distractor” objects, corresponding to “an additional object”), 
	wherein the neural network is trained to ignore the additional object and to produce task-specific output data corresponding to the object of interest (see e.g. Fig. 4, task specific output data corresponding to 406, 408, in combination with para. 28, ignore “distractor” objects( (i.e. the additional object)) (*see also discussion below re: Tobin). 
	Further re: trained to ignore the additional object and to produce task-specific output data, consider the following. In analogous art, the reference of Tobin teaches that it is known to have distractor objects (like those in Li), that are to be ignored (see Section III, Method, introductory paragraph), when training a deep neural network (see also remainder of Section III). 
	Modifying Li, in view of Tobin, such that the neural network is trained to ignore the distractor objects, per Tobin, and per both references re: presence of distractor objects, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	Li further teaches: the processor of claim 1, wherein the neural network model is trained to ignore the additional object (see e.g. mapping to claim 1 re: distractor object, and Tobin reference) and to produce the task specific output data by using a training dataset that includes synthetic input images constructed from rendered three-dimensional (3D) objects of interest (para. 24-28, images generated from CAD models), one or more rendered 3D geometric shapes (para. 28, 3D renderings of objects) (alternatively, see Tobin, Section IV(A, E), and task-specific training data corresponding to the 3D objects of interest (e.g. para.28-29, depth information, metadata related to simulated images including position, orientation and one or more 3D locations associated with the object).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	Li further teaches: the processor of claim 2, wherein the one or more rendered 3D geometric shapes are omitted from the task-specific training data (see above mapping to claim 2; as mapped above in claim 2, the task-specific training data can include depth information and metadata related to simulated images including position, orientation and one or more 3D locations associated with the object. For rendered 3D shapes, this information can be omitted (i.e. depth information unnecessary for a rendered 3D shape).	
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Li, to have obtained the above. The motivation would be to reduce redundant or unnecessary data. 


	Regarding claim 4:
	Tobin further teaches: the processor of claim 2, wherein the 3D objects of interest are rendered according to rendering parameters that comprise at least one of: data corresponding to a position of a light; data corresponding to an orientation of a light; data corresponding to a color of the light; or data corresponding to an intensity of the light (see Section III, which teaches data corresponding to position, orientation, color or intensity of light (all 4 are taught)). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Li, to have obtained the above. The motivation would be to create an optimized training data set using domain randomization.  


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the processor of claim 2, wherein the task-specific training data is computed and the one or more rendered 3D geometric shapes are omitted from the task-specific training data, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Li teaches computing task-specific training data, as mapped above in claim 2.  Re: omitting the one or more rendered 3D shapes form the task-specific training data, because the task-specific training data corresponds to labels or metadata, these are not part of the rendered 3D shapes, and/or in embodiments where the task-specific training data is depth information, they would be omitted or not part of rendered 3D shapes. 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Li, to have obtained the above. The motivation would be to assist in data organization and identification.


	Regarding claim 8:
	Li further teaches: the processor of claim 2, wherein the synthetic input images include a background image of a 3D scene (see e.g. paras. 30-35, real world training data, such as real-world images of the same objects that include a background image of a 3D scene).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Li, to have obtained the above. The motivation would be to better train a neural network in visually perceiving objects in real-world settings (see Li, para. 35).   


	Regarding claim 9:
	Li further teaches: the processor of claim 1, wherein the task-specific output data is associated with at least one of an instance segmentation task, an object detection task, or a semantic segmentation task (see e.g. paras. 29 and 35, label generation for objects, such as the type of every object in the image, corresponding to semantic segmentation task and/or object detection task). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Li, to have obtained the above. The motivation would be to assist in data organization and identification. 


	Regarding claim 11:
	Li further teaches: the processor of claim 1, wherein the task-specific output data comprises an object identifier for each pixel that is covered by the object of interest (see above mapping to claim 9 re: labels (object identifiers) applied to the objects (i.e. Li, paras. 29 and 35)). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Li, to have obtained the above. The motivation would be to assist in data organization and identification. 


	Regarding claim 12:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Li, to have obtained: the processor of claim 1, wherein the one or more processing units are included in a server or in a data center and the task-specific output data is streamed to a device, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Li teaches that its system can include a computing device in communication with a network server (see Fig. 1: 110). Modifying Li, in view of itself, such that the processing units are included in a networked server, and the task-specific output data is streamed to a device (i.e. a networked device, see paras. 19-20), is one configuration of network architecture taught by Li. 
	The prior art included each element recited in Li, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Li, to have obtained: the processor of claim 1, wherein the one or more processing units are included in a server or in a data center and the input image is received from a device, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See above mapping to claim 12 and Fig. 1 of Li, relevant to this claim as well. 
	Modifying Li, in view of itself, such that the processing units are in a server, both taught by Li, and the input image is received from a device (i.e. from a networked device, see paras. 19-20), is one configuration of network architecture taught by Li.   
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 14:
	Li further teaches: the processor of claim 1, wherein the neural network model is deployed in a machine, robot, or autonomous vehicle (e.g. claim 6, robot; para. 23, machine or self-driving car).


	Regarding claim 15: see also claim 1. 
	Li teaches: a non-transitory, computer-readable storage medium storing instructions that, when executed by a processing unit (e.g. paras. 72, 85 and 86), cause the processing unit to.
	The instructions correspond to the functions of claim 1; the same rationale for rejection applies. Modifying the applied references, in view of Li, such that the functions of claim 1 are performed via instructions, as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 16: see claim 2. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 17: see claim 9. 
	These claims are similar; the same rationale for rejection applies. 
 

	Regarding claim 18: see also claim 1. 
	Li teaches: a computer-implemented method (Fig. 3, implemented by Fig. 1: 100), comprising.
	The method of claim 18 corresponds to the functions of claim 1, whereby the processing step of claim 18 corresponds to the function of the neural network ignoring the additional object (which was in the input image).  Thus, the same rationale for rejection applies. Modifying the applied references, in view of Li, such that the functions of claim 1 are performed via a computer-implemented method, as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 19: see claim 2. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 20: see claim 3. 
	These claims are similar; the same rationale for rejection applies. 



Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tobin, and further in view of Varol, G., Romero, J., Martin, X., Mahmood, N., Black, M.J., Laptev, I. and Schmid, C., 2017. Learning from synthetic humans. In Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (pp. 109-117) (“Varol”) (cited in parent application). 

	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the processor of claim 2, wherein the 3D objects of interest are rendered by applying a texture map to at least one of the 3D objects of interest, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Tobin teaches that textures applied to 3D objects as a rendering parameter is known (see Section III). Re: a texture map, see Varol, Fig. 2 and Section 3.1.  Modifying the applied references, in view of Tobin and Varol, such that the 3D objects of interests (as mapped in claim 2) are rendered using a texture map, per Varol, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the processor of claim 2, wherein the one or more 3D geometric shapes are rendered by applying a texture map to at least one of the one or more 3D geometric shapes, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Tobin teaches that textures applied to 3D objects as a rendering parameter is known (see Section III). Re: a texture map, see Varol, Fig. 2 and Section 3.1.  Modifying the applied references, in view of Tobin and Varol, such that the 3D geometric shapes (as mapped in claim 2) are rendered using a texture map, per Varol, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tobin, and further in view of Wrenninge (U.S. Patent No. 10,235,601) (cited in parent). 

	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the processor of claim 1, wherein the task-specific output data defines a location and dimensions of a bounding shape enclosing the object of interest, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Wrenninge teaches that bounding boxes to enclose objects of interest is known (see e.g. Section 3.3, namely C17, second full paragraph). Modifying the applied references to have included a bounding box, per Wrenninge, enclosing the object of interest, as mapped above in claim 1, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to machine learning and image processing.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613